Citation Nr: 1307561	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  08-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bronchial/respiratory disorder, to include as due to undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by memory loss, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from January to November 1981, November 1990 to May 1991, and from August 2004 to August 2006.  He also had periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a bronchial/respiratory disorder, and for a disability manifested by memory problems, both to include as due to undiagnosed illness.  This case was previously before the Board in January 2010 and again in March 2012, and was remanded for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.

The issue of service connection for a disability manifested by memory loss, to include as due to undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  The Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  A bronchial/respiratory disorder has not been demonstrated following service.  


CONCLUSION OF LAW

A bronchial/respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. § 3.317 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in February 2004 and August 2006

VA also has a duty to assist the Veteran in the development of the claim.  The claims folder contains the service treatment records, service personnel records, lay statements, information from the U.S. Joint Services Records Research Center (JSRRC), and the Veteran's testimony at a hearing before the undersigned.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest there is any additional outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was conducted in December 2010, and additional opinions were obtained in March 2011 and March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and the opinions obtained in this case are adequate, as they are based on an examination of the record and a review of the claims folder.  The opinion considered the pertinent evidence of record, to include statements of the Veteran regarding his symptoms.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the 


claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the postservice symptoms.  

Under 38 C.F.R. § 3.317, a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following):  (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.  "Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The 6-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Id.

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following:  fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between a veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (as re-designated September 29, 2010); see 75 Fed. Reg. 59968 (2009).  

The evidence establishes that the Veteran served in the Persian Gulf during the requisite time period under 38 C.F.R. § 3.317.  The Veteran primarily asserts he has a bronchial/respiratory disorder due to his service in the Persian Gulf.

The evidence supporting the Veteran's claim includes his statements, some of the medical evidence of record, and a statement from his spouse.  

VA outpatient treatment records reflect the Veteran was seen in June 2003.  It was indicated under a review of systems that the Veteran had some exertional shortness of breath and an ongoing cough.  A chest X-ray in September 2009 revealed chronic appearing central lung changes.  

In a statement received in April 2004, the Veteran's spouse, a registered nurse, related that since his return from the Persian Gulf in 1991, the Veteran has experienced intermittent chest discomfort.    

The service treatment records disclose the Veteran underwent a post-deployment health assessment in July 2006.  He reported a chronic cough, both at that time, and during the deployment.  

A VA Persian Gulf examination was conducted in March 2007.  The Veteran reported that bronchitis had its onset in 1992.  He maintained he was exposed to toxins in the air following the Persian Gulf War.  On review of systems, he stated he had a history of a cough, non-productive sputum and dyspnea on moderate exertion.  

A chest X-ray in September 2009 revealed chronic appearing central lung changes.  

On VA Persian Gulf examination in December 2010, the Veteran again asserted his respiratory problems had their onset in the 1990's.  He noted he had a persistent wet cough on a daily basis with productive sputum.  The impression following a chest X-ray was that the prominence of the inferior right hilar shadow was newly seen and was non-specific.  Follow-up was recommended.  The diagnosis was bronchial/respiratory disorder.  It was stated that an abnormal pulmonary function test was associated with the diagnosis.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.  

The service treatment records, including records from the Reserves, dated from 1984 to 2004, are negative for complaints or findings pertaining to respiratory problems.  On a report of medical history in September 1994, the Veteran denied any lung or chest symptoms.  The lungs and chest were evaluated as normal at that time.  

A chest X-ray at a VA facility in July 1994 demonstrated no active pulmonary disease.  On chest X-ray in June 2003, the lungs were clear of infiltrates, and the impression was stable chest, essentially unchanged since 1994.

Service treatment records also show that a respiratory medicine evaluation questionnaire dated September 2004 reflects the Veteran denied shortness of breath, a productive cough, wheezing and chest pain when he breathed deeply.  On a post-deployment health assessment in July 2006, he denied a runny nose, chest pain and difficulty breathing.  

On VA Persian Gulf examination in March 2007, an examination revealed the chest was normal to auscultation and percussion.  There was no diagnosis pertaining to a respiratory disorder.

VA outpatient treatment records disclose that the lungs were clear in November 2006 and November 2007.  

The Veteran was afforded a VA Persian Gulf examination in December 2010.  There was no evidence of abnormal breath sounds on pulmonary examination.  The chest X-ray demonstrated no pleural effusion.  A pulmonary function test revealed normal spirometry.  There was no response to bronchodilators.  

In a March 2011 addendum, the examiner who conducted the December 2010 VA examination concluded there was no existing respiratory disease.  She added that the Veteran's claimed bronchial condition was less likely as not caused by or a result of service.  She pointed out that the Veteran was not being treated, nor had he received diagnostic evaluation for any type of obstructive or constrictive airway disease.  

The examiner was again requested to provide clarifying information in March 2012.  She again stated the Veteran does not have a bronchial/respiratory disorder and noted that the pulmonary function test in December 2010 was normal.  She commented that this test is the gold standard diagnostic test for respiratory disease and current respiratory function.  

Although the Veteran essentially argues he has had pulmonary problems since service, to include his service in the Persian Gulf, the clinical evidence of record contradicts this assertion.  The Board notes that while a bronchial/respiratory disorder was initially diagnosed following the December 2010 VA examination, the examiner subsequently clarified her comments and concluded in March 2011 and again in March 2012, that the Veteran did not have respiratory disease.  She pointed out that the pulmonary function test on the examination was normal.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims (Court) noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  As noted above, the VA examiner recently concluded the Veteran does not have any a bronchial or respiratory disorder.  In the absence of proof of a present disability, there can be no valid claim.  Since the Veteran does not have a bronchial/respiratory disorder, service connection for this disability may not be granted.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a bronchial/respiratory disorder is denied.


REMAND

The Veteran also asserts service connection is warranted for a disability manifested by memory problems, to include as due to undiagnosed illness.  In its March 2012 remand, the Board noted that the opinions of record did not address whether the Veteran's decreased memory diagnosed on the December 2010 VA examination was due to attention deficit hyperactivity disorder, or to a diagnosed or undiagnosed illness.  The Board directed the examiner who conducted the December 2010 VA examination to provide an opinion as to whether any memory disorder was related to service, to include as due to undiagnosed illness.  The examiner's March 2012 opinion noted that the Veteran's decreased memory, or attention deficit hyperactivity disorder, the disorder that had been diagnosed , was not related to service.  The tenor of the opinion does not address whether the Veteran has a disability manifested by memory loss, to include as due to undiagnosed illness.  The Board observes that the examiner originally diagnosed memory following her December 2010 examination.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination by an examiner who has not previously examined the Veteran to determine the nature and etiology of any current disability manifested by memory loss.  All necessary tests should be performed.  The examiner should state whether the Veteran has such a disability and, if so, provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that is related to service, to include service in the Persian Gulf.  The examiner should provide a rationale for any opinion set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


